                                                                                       April 28, 2021




                                    THE CITY OF NEW YORK
JAMES E. JOHNSON                   LAW DEPARTMENT                                 CAROLYN E. KRUK
Corporation Counsel                    100 CHURCH STREET                          Phone: (212) 356-0893
                                       NEW YORK, NY 10007                           Fax: (212) 356-1140
                                                                                    ckruk@law.nyc.gov


                                                            April 27, 2021
By ECF & Email

Hon. Andrew L. Carter, Jr.
Daniel Patrick Moynihan
United States Courthouse
500 Pearl Street
New York, NY 10007-1312
ALCarterNYSDChambers@nysd.uscourts.gov

                 Re:   Aaron Singleton v. City of New York et al.,
                       20-cv-8570-ALC

Dear Judge Carter:

        I am the Assistant Corporation Counsel assigned to represent Defendants City of New
York, Office of the Mayor, and New York City Department of Correction Commissioner
Cynthia Brann (the “Defendants”) in the above-referenced action. I write to respectfully request
a 5-page enlargement of the page limit set forth in Your Honor’s Individual Practices (Rule 2.B),
from 25 to 30 pages for Defendants’ motion to dismiss, and a one-week extension of Defendants’
time to file and serve this motion, from April 29 to May 6, 2021.

        As Defendants’ motion intends to be fully dispositive of all of Plaintiff’s claims,
additional pages are required to fully address Plaintiff’s complaint, which alleges numerous
violations of his constitutional rights in connection with the conditions of confinement at Rikers
Island (vermin, mattress, access to the law library, COVID-19 precautions, etc.), and deliberate
indifference to his medical needs, among other allegations. I also respectfully request a one-week
extension of time to file and serve Defendants’ motion, with the additional time requested which
will allow me fully and appropriately address Plaintiff’s complaint in its entirety.

               This is Defendants’ first request for an extension of time, and extension of pages.
Due to Plaintiff’s incarceration, I have not obtained his consent to these requests.
              If this request is granted, the briefing schedule, which was ordered on April 1,
2021 (Dkt No. 16) would be modified as follows:

                                       April 1, 2021 and       Proposed modified
                                       current schedule        schedule

             Defendants’ motion        April 29, 2021          May 6, 2021

             Plaintiff’s opposition    June 10, 2021           June 14, 2021

             Defendants’ reply         June 18, 2021           June 25, 2021



              Thank you for your consideration of these requests.

                                                            Regards,

                                                            /s/
                                                            Carolyn E. Kruk
cc:    by mail

       Aaron Singleton
       NYSID: 00424437Q
       B&C No. 2411900477
       Anna M. Kross Correctional Facility
       18-18 Hazen Street
       East Elmhurst, NY 11370




                                  April 28, 2021
                                  Defendants' request is granted; however,
                                  Plaintiff's incarceration is not a sufficient excuse
                                  not to obtain Plaintiff's consent. If Defendants
                                  seek another extension of time, they must attempt
                                  to obtain Plaintiff's consent.




                                              -2-
